ORDER

PER CURIAM.
AND NOW, this 5th day of September, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Is whether a sentencing court has the authority to sentence an individual for a violation of 75 [Pa.C.S.] § 3802(DUI) prior to the completion of a full drug and alcohol assessment under the requirements of [75 Pa. C.S. § 3814]?
(2) Is the language of 75 [Pa.C.S.] § 3814 a mandatory sentencing provision requiring a sentencing court to comply with its requirements prior to the imposition of a sentence for a DUI violation, or is § 3814 an optional provision that can be disregarded at the court’s discretion?
(3) Does a Defendant have the ability through conduct, or otherwise, to waive the requirements of 75 [Pa.C.S.] § 3814, and permit a sentencing court to enter a sentence even though a full drug and alcohol assessment has not been completed prior to sentencing?